Citation Nr: 1535743	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  08-17 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for sinusitis, to include as secondary to service-connected residuals of a fractured distal nares.  

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Michael James Kelley, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1986 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Providence, Rhode Island.  

In June 2014, the matter was remanded to allow the Veteran to appear at a hearing before a Veterans Law Judge.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of the hearing is of record.  

The issue of service connection for sinusitis, to include as secondary to service-connected residuals of a fractured distal nares is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the time of the May 2015 Travel Board hearing, the Veteran withdrew the issue of entitlement to a TDIU.  





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran of the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Entitlement to a TDIU Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn by a veteran or her representative in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  At the time of her May 2015 hearing, the Veteran withdrew the issue of entitlement to a TDIU.  Hence, there remain no allegations of errors of fact or law for appellate consideration as it relates to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice as it relates to this issue.


ORDER

The appeal for entitlement to a TDIU is dismissed.


REMAND

As it relates to her claim of service connection for sinusitis, to include as secondary to the service-connected residuals of a fractured distal nares, the Veteran was afforded a VA examination in February 2011.  At that time, the examiner rendered a diagnosis of recurrent acute rhinosinusitis.  The examiner opined that it was least likely that the acute rhinosinusitis was caused by septal deviation.  The examiner noted that the Veteran smoked and that smoking predisposed one to recurrent acute sinusitis.  He stated that there was no evidence of persistent infection at the time of the examination.  He reported that septal deviation could at times lead to recurrent acute rhinosinusitis but it was usually localized to the site of the deviation, while the Veteran's symptoms during the acute sinusitis were bilateral.  

In a June 2011 addendum opinion, the examiner indicated that the claims folder was available and had been reviewed.  The  examiner stated that the Veteran fit the diagnosis of recurrent acute rhinosinusitis and that it was least likely that the acute rhinosinusitis was caused by the septal deviation.  He indicated that his note in the February 2011 examination report should be referred to for rationale.  Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  The opinion does not address the question of aggravation.  Treatment records added to the record subsequent to the examination report contain diagnoses of chronic sinusitis.  

Given the foregoing, the Veteran should be afforded an additional VA examination to determine the etiology of any current sinus disorder, to include sinusitis, and its relationship, if any, to her period of service and/or her service-connected residuals of a fractured distal nares, to include by way of aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, by a VA physician, to determine the nature and etiology of any current sinus disorder, to include sinusitis.  All indicated tests and studies, including x-rays, should be performed and all findings should be reported in detail. The entire record must be made available to the examiner. 

The examiner is requested to render the following opinions: 

(a) What are the Veteran's current sinus disorders, to include sinusitis? 

(b) Is it as likely as not that any current sinus disorder, to include sinusitis, had its onset in service or is otherwise related to service? 

(c) If not, is it at least as likely as not that the Veteran's current sinus disorders, to include sinusitis, are caused and/or aggravated (permanently worsened) by her service-connected residuals of a fractured distal nares. 

(d) If it is the examiner's opinion that there is aggravation, he or she should identify, to the extent possible, the baseline level of severity of the sinus disorder, to include sinusitis, prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale is requested for any opinion that is rendered.

2.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
3.  After completing all indicated development readjudicate the remaining issue.  If the benefit sought on appeal is not granted, the Veteran and her attorney should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


